DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1 and 4-8 are pending.
Claims 7 and 8 are new.
Claims 2-3 are cancelled.
Claim(s) 1 and 4-8 are allowed.
Response to Amendment
This Office Action is responsive to the amendments filed on 03/18/2022.
Claims 1 and 6 are amended. Claims 7-8 are new. Accordingly, the amended claims and new claims are being fully considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given through an email communication from Stephen Kopchik (Reg. No. 61,215) on 06/27/2022.
The application has been amended as follows:
Claims 1 and 4-8 are amended to overcome 35 USC 112(b) antecedent basis issues and clarity issues of claims 1 and 4-8.
Claims 1, 6, 7, and 8 are amended to overcome 35 USC 112(a) issues of claims 1, 6, 7, and 8.
Amended limitations are bolded.
Claims 1 and 4-8 are replaced in their entirety with:

Claim 1:
A waveform display device comprising:
	a position information acquisition unit configured to acquire, from a controller for controlling a machine tool, position information indicating a position of a driving axis of the machine tool during machining of a workpiece;
	a machine information acquisition unit configured to acquire machine information indicating axis configuration of the machine tool set to perform the machining of the workpiece;
	a machining point coordinate calculation unit configured to calculate a coordinate for each of a plurality of machining points  of a tool installed in [[to]] the machine tool, on the basis of the position information and the machine information;
	a reference surface setting unit configured to set parameters a, b, c, and d of an equation representing a reference surface corresponding to a targeted machining surface of the workpiece, the parameters being set based on at least three command values not on a same line for machining of a flat surface out of command values of the plurality of machining points  to the machine tool based on a machining program;
	a distance calculation unit configured to calculate a distance from each of the coordinates calculated for the plurality of the machining points to a vertical direction to the reference surface set by the reference surface setting unit; and
	a waveform display unit configured to display the calculated distances  in a waveform, 
wherein the reference surface setting unit sets the parameters so that the reference surface that has a normal vector directed to a positive direction involved in an inner product of the normal vector and a tool vector, the tool vector being directed from a tip to a root of the tool installed in the machine tool, and
wherein the equation is defined as follows:
ax + by + cz = d,
where a, b, c, and d are the parameters set by the reference surface setting unit based on the at least three command values not on the same line for the machining of the flat surface out of the command values of the plurality of machining points to the machine tool based on the machining program, x represents  x-axis in a three-dimensional Cartesian coordinate system, y represents y-axis in the three-dimensional Cartesian coordinate system, and z represents z-axis in the three-dimensional Cartesian coordinate system. 

Claim 4:
The waveform display device according to claim 1, wherein
	the waveform display unit projects the plurality of machining points on the reference surface, and displays, in the waveform, the calculated distances  on the reference surface in colors or shades of color depending on the calculated distances.  

Claim 5:
The waveform display device according to claim 1, wherein
	the waveform display unit acquires measurement data including measured values measured by a measuring device, indicating unevenness of an actually machined surface of the workpiece after the machining, and 
the waveform display unit displays, in the waveform, the calculated distances superimposed withthe measured values of the unevenness respectively at the plurality of machining points on the basis of the acquired measurement data.  


Claim 6:
A waveform display method comprising: 
a position information acquisition step of acquiring, from a controller for controlling a machine tool, position information indicating a position of a driving axis of the machine tool during machining of a workpiece;
	a machine information acquisition step of acquiring machine information indicating axis configuration of the machine tool set to perform the machining of the workpiece; 
	a machining point coordinate calculation step of calculating a coordinate for each of a plurality of machining points  of a tool installed in [[to]] the machine tool, on the basis of the position information and the machine information; 
	a reference surface setting step of setting parameters a, b, c, and d of an equation representing a reference surface corresponding to a targeted machining surface of the workpiece, the parameters being set based on at least three command values not on a same line for machining of a flat surface out of command values of the plurality of machining points to the machine tool based on a machining program; 
	a distance calculation step of calculating a distance from the coordinate calculated for each of the [[a]] plurality of the machining points  to a vertical direction to the reference surface set in the reference surface setting step; and 
a waveform display step of displaying the calculated distances waveform, 
wherein the reference surface setting step sets the parameters so that the reference surface that has a normal vector directed to a positive direction involved in an inner product of the normal vector and a tool vector, the tool vector being directed from a tip to a root of the tool installed in the machine tool, and
wherein the equation is defined as follows:
ax + by + cz = d,
where a, b, c, and d are the parameters set [[by]] in the reference surface setting step  based on the at least three command values not on the same line for the machining of the flat surface out of the command values of the plurality of machining points to the machine tool based on the machining program, x represents x-axis in a three-dimensional Cartesian coordinate system, y represents y-axis in the three-dimensional Cartesian coordinate system, and z represents z-axis in the three-dimensional Cartesian coordinate system. 





Claim 7:
The waveform display device according to claim 1, wherein the distance calculation unit calculates the distance from each of the coordinates calculated for the plurality of the machining points 
	Ln = (aXn + bYn + cZn – d) / (a2 + b2 + c2)1/2, 
	where a, b, c, and d are the parameters set by the reference surface setting unit based on the at least three command values not on the same line for the machining of the flat surface out of the command values of the plurality of machining points to the machine tool based on the machining program,  (Xn, Yn, Zn) is a coordinate point of [[the]] n-th machining point of the plurality of the machining points,  and Ln is the distance from the n-th machining point of the plurality of the machining points  to the vertical direction to the reference surface set by the reference surface setting unit.

Claim 8:
The waveform display method  according to claim 6, wherein the distance calculation step calculates the distance from each of the coordinates calculated for the plurality of the machining points  as follows:
	Ln = (aXn + bYn + cZn – d) / (a2 + b2 + c2)1/2, 
	where a, b, c, and d are the parameters set in the reference surface setting step based on the at least three command values not on the same line for the machining of the flat surface out of the command values of the plurality of machining points to the machine tool based on the machining program,  (Xn, Yn, Zn) is a coordinate point of [[the]] n-th machining point of the plurality of the machining points,and Ln is the distance from the n-th machining point of the plurality of the machining points  to the vertical direction to the reference surface set in the reference surface setting step. 










Reasons for Allowance
Claims 1 and 4-8  are allowed.
The following is an examiner’s statement of reasons for allowance:
Examiner’s amendments overcome the 35 USC 112(a) issues and 35 USC § 112(b) antecedent basis issues and clarity issues:
	Examiner’s amendments to the claims 1 and 4-8 have overcome all the 35 USC 112(a) issues of claims 1 and 6-8, and 35 USC 112(b) antecedent basis issues and clarity issues of claims 1 and 4-8.
35 USC § 103 rejections withdrawn:
	Applicant’s amendments to claims 1 and 6, and examiner’s amendments to claims 1 and 6 have overcome the 35 USC § 103 rejections of claims 1 and 4-6 as set forth in the previous office action; accordingly, all the 35 USC § 103 rejections of claims 1 and 4-6 as set forth in the previous office action have been withdrawn.
Applicant’s arguments regarding the amended claims 1 and 6 are persuasive:
	Applicant’s arguments with respect to the rejection under 35 U.S.C. § 103 of claims 1 and 6 have been fully considered and are persuasive. See pages 6-9 of the applicant’s remarks and arguments submitted on 03/18/2022:
	“Claim 1 recites the following features: a reference surface setting unit configured to set parameters a, b, c, and d of an equation representing a reference surface corresponding to a targeted machining surface of the workpiece, the parameters being set based on an input operation performed by a user or a command value of a machining point to the machine tool based on a machining program;
	wherein the reference surface setting unit sets the parameters so that the reference surface that has a normal vector directed to a positive direction involved in an inner product of a tool vector directed from a tip to a root of the tool, and wherein the equation is defined as follows: ax + by + cz = d,
	where a, b, c, and d are parameters set by the reference surface setting unit based on the input operation performed by the user or the command value of the machining point to the machine tool based on the machining program, and (x, y, z) is a coordinate point on the reference surface.

	Applicant respectfully submits that the above-noted features of claim 1 are not disclosed, suggested, or otherwise rendered obvious by any combination of Tezuka and Honda based on the following.

	In view of the above, Applicant respectfully submits that any combination of Tezuka and Honda fails to disclose, suggest, or otherwise render obvious the above-noted features of claim 1. Accordingly, claim 1 is patentable over any combination of Tezuka and Honda. 
	Claim 4 is patentable over any combination of Tezuka and Honda based at least on its dependency from claim 1. 
	Claim 6 recites features generally corresponding to the above-noted features of claim 1. Accordingly, Applicant respectfully submits that any combination of Tezuka and Honda fails to disclose, suggest, or otherwise render obvious these corresponding features of claim 6 for reasons similar to those discussed above with respect to claim 1, and as such, claim 6 is patentable over any combination of Tezuka and Honda.”

	Applicant’s arguments as discussed above are persuasive. In response to applicant’s arguments and amendments to claims 1 and 6, and the examiner’s amendments to claim 1 and 4-6, all the 35 U.S.C. § 103 rejections as set forth in the previous office action have been withdrawn.

Claims 1, 4-5, and 7:
Claim 1:
	Regarding the previously presented claim 1, Tezuka et al. (US20130054182A1) and Honda (US6542785B1) disclose all the elements of previously presented claim 1 as described in the previous office action mailed on 12/21/2021.
	Regarding the amended claim 1, the following prior arts teach similar subject matter in the field of analyzing machine tool control:
	Ogawa (US20150100150A1) teaches: Provided is a tool trajectory display device including: an actual position data acquisition unit that acquires an actual position of the at least one drive shaft controlled by the numerical control device; a trajectory calculation unit that calculates a first actual trajectory of a tool tip point of the machine tool; and a display unit that superimposes and displays the first actual trajectory and the second actual trajectory calculated by the trajectory calculation unit (¶10), but doesn’t explicitly teach all the limitations of claim 1 as recited by the amended claim 1.
	Wang et al. (US20200166906A1) teaches: Generating a milling surface from a numerical control code having a plurality of grid points, calculating a normal vector for each of the plurality of grid points on the milling surface; calculating a component of the normal vector for the three-axis dynamic position error so as to obtain a normal-vector error value of the corresponding grid point; and, (e) displaying undercutting information of the normal-vector error value of the corresponding grid point on the milling surface (¶6), but doesn’t explicitly teach all the limitations of claim 1 as recited by the amended claim 1.
	Nagaoka (US20130138236A1) teaches: In a curved portion such as the arc, an error in the normal direction of the commanded path, that is, a trajectory error occurs, and thus a correction amount for correcting the trajectory error is generated (¶7). At the time of obtaining a corrected position, a reference normal vector is computed using the equation (9), and the inner product of the vector xtmp′(t) from the boundary point xb to the temporarily corrected position xtmp(t) and the reference normal vector nb. (¶54), but doesn’t explicitly teach all the limitations of claim 1 as recited by the amended claim 1.
	Ogawa’88 (US20160299488A1) teaches: A waveform display device is connected to a numerical controller controlling a driving axis of a machine tool, has a function of acquiring data of a physical quantity related to the driving axis and displaying the data of the physical quantity as a waveform. (¶31), but doesn’t explicitly teach all the limitations of claim 1 as recited by the amended claim 1.
	Ogawa’73 et al. (US20160109873A1) teaches: A time series data display device; acquires position feedback data, which are position feedback data of drive axes driven by servo motors; acquires position command data to a machine end, which moves driven by the drive axes, from a numerical control device; acquires actual position data of the machine; based on the position feedback data, calculates position data in time-series of a movement point on the drive axes; based on the position command data in time-series to the machine end acquired by the command data acquisition unit, generates a command movement trajectory of the machine end. The time series data display device includes a display unit which displays the position feedback data in time-series acquired by the position feedback data acquisition unit and the position data in time-series converted by the position data conversion unit in the same display style as each other (¶6), but doesn’t explicitly teach all the limitations of claim 1 as recited by the amended claim 1.
	However, regarding the amended claim 1, none of the Tezuka et al. (US20130054182A1), Honda (US6542785B1), Hirai et al. (US20040181307A1), Iwashita et al. (US20110057599A1), Ogawa (US20150100150A1), Wang et al. (US20200166906A1), Nagaoka (US20130138236A1), Ogawa’88 (US20160299488A1), Ogawa’73 et al. (US20160109873A1) taken either alone or in obvious combination disclose, A device, having all the claimed features of applicant’s instant invention, specifically including:	
A waveform display device comprising: 
“a position information acquisition unit configured to acquire, from a controller for controlling a machine tool, position information indicating a position of a driving axis of the machine tool during machining of a workpiece;
a machine information acquisition unit configured to acquire machine information indicating axis configuration of the machine tool set to perform the machining of the workpiece;
a machining point coordinate calculation unit configured to calculate a coordinate for each of a plurality of machining points of a tool installed in the machine tool, on the basis of the position information and the machine information;
a reference surface setting unit configured to set parameters a, b, c, and d of an equation representing a reference surface corresponding to a targeted machining surface of the workpiece, the parameters being set based on at least three command values not on a same line for machining of a flat surface out of command values of the plurality of machining points to the machine tool based on a machining program;
a distance calculation unit configured to calculate a distance from each of the coordinates calculated for the plurality of the machining points to a vertical direction to the reference surface set by the reference surface setting unit; and
a waveform display unit configured to display the calculated distances in a waveform, 
wherein the reference surface setting unit sets the parameters so that the reference surface that has a normal vector directed to a positive direction involved in an inner product of the normal vector and a tool vector, the tool vector being directed from a tip to a root of the tool installed in the machine tool, and
wherein the equation is defined as follows:
ax + by + cz = d,
where a, b, c, and d are the parameters set by the reference surface setting unit based on the at least three command values not on the same line for the machining of the flat surface out of the command values of the plurality of machining points to the machine tool based on the machining program, x represents x-axis in a three-dimensional Cartesian coordinate system, y represents y-axis in the three-dimensional Cartesian coordinate system, and z represents z-axis in the three-dimensional Cartesian coordinate system.”

Claims 4-5 and 7 are allowed based on their dependencies on claim 1.






Claims 6 and 8:
Claim 6:
	Regarding the previously presented claim 6, Tezuka et al. (US20130054182A1) and Honda (US6542785B1) disclose all the elements of previously presented claim 6 as described in the previous office action mailed on 12/21/2021.
	Regarding the amended claim 6, the following prior arts teach similar subject matter in the field of analyzing machine tool control:
	Ogawa (US20150100150A1) teaches: Provided is a tool trajectory display device including: an actual position data acquisition unit that acquires an actual position of the at least one drive shaft controlled by the numerical control device; a trajectory calculation unit that calculates a first actual trajectory of a tool tip point of the machine tool; and a display unit that superimposes and displays the first actual trajectory and the second actual trajectory calculated by the trajectory calculation unit (¶10), but doesn’t explicitly teach all the limitations of claim 6 as recited by the amended claim 6.
	Wang et al. (US20200166906A1) teaches: Generating a milling surface from a numerical control code having a plurality of grid points, calculating a normal vector for each of the plurality of grid points on the milling surface; calculating a component of the normal vector for the three-axis dynamic position error so as to obtain a normal-vector error value of the corresponding grid point; and, (e) displaying undercutting information of the normal-vector error value of the corresponding grid point on the milling surface (¶6), but doesn’t explicitly teach all the limitations of claim 6 as recited by the amended claim 6.
	Nagaoka (US20130138236A1) teaches: In a curved portion such as the arc, an error in the normal direction of the commanded path, that is, a trajectory error occurs, and thus a correction amount for correcting the trajectory error is generated (¶7). At the time of obtaining a corrected position, a reference normal vector is computed using the equation (9), and the inner product of the vector xtmp′(t) from the boundary point xb to the temporarily corrected position xtmp(t) and the reference normal vector nb. (¶54), but doesn’t explicitly teach all the limitations of claim 6 as recited by the amended claim 6.
	Ogawa’88 (US20160299488A1) teaches: A waveform display device is connected to a numerical controller controlling a driving axis of a machine tool, has a function of acquiring data of a physical quantity related to the driving axis and displaying the data of the physical quantity as a waveform. (¶31), but doesn’t explicitly teach all the limitations of claim 6 as recited by the amended claim 6.
	Ogawa’73 et al. (US20160109873A1) teaches: A time series data display device; acquires position feedback data, which are position feedback data of drive axes driven by servo motors; acquires position command data to a machine end, which moves driven by the drive axes, from a numerical control device; acquires actual position data of the machine; based on the position feedback data, calculates position data in time-series of a movement point on the drive axes; based on the position command data in time-series to the machine end acquired by the command data acquisition unit, generates a command movement trajectory of the machine end. The time series data display device includes a display unit which displays the position feedback data in time-series acquired by the position feedback data acquisition unit and the position data in time-series converted by the position data conversion unit in the same display style as each other (¶6), but doesn’t explicitly teach all the limitations of claim 6 as recited by the amended claim 6.
	However, regarding the amended claim 6, none of the Tezuka et al. (US20130054182A1), Honda (US6542785B1), Hirai et al. (US20040181307A1), Iwashita et al. (US20110057599A1), Ogawa (US20150100150A1), Wang et al. (US20200166906A1), Nagaoka (US20130138236A1), Ogawa’88 (US20160299488A1), Ogawa’73 et al. (US20160109873A1) taken either alone or in obvious combination disclose, A method, having all the claimed features of applicant’s instant invention, specifically including:	
A waveform display method comprising: 
“a position information acquisition step of acquiring, from a controller for controlling a machine tool, position information indicating a position of a driving axis of the machine tool during machining of a workpiece;
a machine information acquisition step of acquiring machine information indicating axis configuration of the machine tool set to perform the machining of the workpiece; 
a machining point coordinate calculation step of calculating a coordinate for each of a plurality of machining points of a tool installed in the machine tool, on the basis of the position information and the machine information;
a machining point coordinate calculation step of calculating a coordinate for each of a plurality of machining points of a tool installed in the machine tool, on the basis of the position information and the machine information; 
reference surface setting step of setting parameters a, b, c, and d of an equation representing a reference surface corresponding to a targeted machining surface of the workpiece, the parameters being set based on at least three command values not on a same line for machining of a flat surface out of command values of the plurality of machining points to the machine tool based on a machining program; 
a distance calculation step of calculating a distance from the coordinate calculated for each of the plurality of the machining points to a vertical direction to the reference surface set in the reference surface setting step; and 
a waveform display step of displaying the calculated distances in a waveform,
wherein the reference surface setting step sets the parameters so that the reference surface that has a normal vector directed to a positive direction involved in an inner product of the normal vector and a tool vector, the tool vector being directed from a tip to a root of the tool installed in the machine tool, and
wherein the equation is defined as follows:
ax + by + cz = d,
where a, b, c, and d are the parameters set in the reference surface setting step based on the at least three command values not on the same line for the machining of the flat surface out of the command values of the plurality of machining points to the machine tool based on the machining program, x represents x-axis in a three-dimensional Cartesian coordinate system, y represents y-axis in the three-dimensional Cartesian coordinate system, and z represents z-axis in the three-dimensional Cartesian coordinate system.”

Claim 8 is allowed based on its dependencies on claim 6.

It is for these reasons that applicant's invention defines over the prior art of the record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAFAYET whose telephone number is (571)272-8239. The examiner can normally be reached M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./
Examiner
Art Unit 2116



 /KENNETH M LO/ Supervisory Patent Examiner, Art Unit 2116